DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/667,154, filed 29 October 2019, and adds disclosure not presented in the prior application (i.e., “a gear system connected to the turbine draft shaft with a first gear system support on an input side of the gear system and connected to said fan shaft with a second gear system support on an output side of the gear system” (emphasis added)). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Note: the limitations not presented in the prior application are part of independent claim 1, therefore, claim 1 and all dependent claims 2-30 are being examined with an effective filing date of 5 August 2021.

Information Disclosure Statement
Information Disclosure Statements (IDS) have been considered by the Examiner as far as the provided copies of Non Patent Literature (NPL) references allow. Note that multiple IDS forms contain at least one NPL reference that could not be considered in multiple IDS forms (see strikethrough lines) because the NPL references were in a foreign language without a corresponding translation and/or contain parts or are fully ineligible. Furthermore, a plurality of NPL references do not contain a front page with title, author, and/or date information. Without said title, author, and/or date information, the Examiner could not identify relevant portions or if said NPL references qualify as prior art.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities. 

Claim 1 recites “the turbine draft shaft” in line 5, the Examiner respectfully points out claim 5 line 5 should recite “the turbine drive shaft” instead.

Claim 24 recites “of gear second gear system support transverse stiffness” in line 2, the Examiner respectfully points out claim 24 line 2 should recite “of said second gear system support transverse stiffness” instead.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said fan" in line 3. There is insufficient antecedent basis for this limitation in the claim. Note that a fan has not been properly introduced, only a fan section and fan blades have been introduced. 
Claims 2-30 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites the limitation "said input" in line 1. There is insufficient antecedent basis for this limitation in the claim. Note that an input has not been properly introduced, only an input side has been introduced in claim 1.
Claims 4-11 depend from claim 3 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 13 recites the limitation "said input" in line 1. There is insufficient antecedent basis for this limitation in the claim. Note that an input has not been properly introduced, only an input side has been introduced in claim 1.
Clarification and/or amendment is respectfully requested.

Claim 26 recites the limitation "said input" in line 1. There is insufficient antecedent basis for this limitation in the claim. Note that an input has not been properly introduced, only an input side has been introduced in claim 1.
Claims 27-30 depend from claim 26 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune et al – hereafter McCune – (US 9,239,012 B2).

Regarding claim 1, McCune teaches a gas turbine engine (Fig.1), comprising:
a fan section (Fig.1, 22) having fan blades (Fig.1, 42) that drive air along a bypass flow path in a bypass duct (column 4 line 23-25);
a fan shaft (Fig.2, 76) drivingly connected to said fan;
a turbine section (Fig.1, 28) including a turbine drive shaft (Fig.1, part of 30);
a gear system (Fig.1, 48; Fig.2-8, 60) connected to the turbine draft shaft with a first gear system support on an input side (Fig.2-8, right side of 60) of the gear system and connected to said fan shaft with a second gear system support on an output side (Fig.2-8, left side of 60) of the gear system, wherein at least one of said first gear system support and said second gear system support include a flexible connection (Fig.3-8); and
a gear system flex mount arrangement (Fig.3-8), wherein said gear system flex mount arrangement accommodates misalignment of said fan shaft and said turbine drive shaft during operation and includes a gear mesh defining a gear mesh lateral stiffness and a ring gear defining a ring gear lateral stiffness that is less than 12% of said gear mesh lateral stiffness (column 7 line 1-3).

Regarding claim 2, McCune further teaches the second gear system support on an output side of the gear system defining a second gear system support lateral stiffness and a second gear system support transverse stiffness (Fig.3-8).

Regarding claim 3, McCune further teaches said input defines an input lateral stiffness and an input transverse stiffness and at least one of said input lateral stiffness and said input transverse stiffness are less than 11% of a respective one of said second gear system support lateral stiffness and said second gear system support transverse stiffness (column 6 line 31-39).

Regarding claim 4, McCune further teaches said input lateral stiffness is less than 5% of said gear mesh lateral stiffness (column 7 line 7-9).

Regarding claim 5, McCune further teaches said ring gear define a ring gear transverse stiffness and said gear mesh defines a gear mesh transverse stiffness and said ring gear transverse stiffness is less than 12% of said gear mesh transverse stiffness (column 7 line 64-66).

Regarding claim 6, McCune further teaches said input lateral stiffness and said input transverse stiffness are less than 11% of a respective one of said second gear system support lateral stiffness and said second gear system support transverse stiffness (column 6 line 31-39).

Regarding claim 7, McCune further teaches said bypass duct is at least partially defined by an outer housing (column 4 line 23-25).

Regarding claim 8, McCune further teaches said gear system has a gear reduction ratio of greater than 2.3, and further comprising a bypass ratio greater than ten (10), a fan pressure ratio of less than 1.45 measured across said fan blades alone, and a low pressure turbine with an inlet, an outlet, and a low pressure turbine pressure ratio greater than 5:1, wherein said low pressure turbine pressure ratio is a ratio of a pressure measured prior to said inlet as related to a pressure at said outlet prior to any exhaust nozzle (column 5 line 9-42).

Regarding claim 9, McCune further teaches said gear system flex mount arrangement further includes a flexible support which supports said gear system relative to a static structure and defines a flexible support transverse stiffness, and said flexible support transverse stiffness is less than 11% of said second gear system support transverse stiffness (column 6 line 36-39; Fig.4).

Regarding claim 10, McCune further teaches a two stage high pressure turbine (Fig.1, 54).

Regarding claim 11, McCune further teaches said flexible support defines a flexible support lateral stiffness that is less than 11% of said second gear system support lateral stiffness and said second gear system support is a K-frame (column 6 line 31-34).

Regarding claim 12, McCune further teaches said gear system flex mount arrangement includes a flexible support which supports said gear system relative to a static structure and defines a flexible support lateral stiffness that is less than 11% of said second gear system support lateral stiffness (column 6 line 31-34; Fig.4).

Regarding claim 13, McCune further teaches said input defines an input transverse stiffness, said gear mesh defines a gear mesh transverse stiffness, and said input transverse stiffness is less than 11% of said second gear system support transverse stiffness and less than 5% of said gear mesh transverse stiffness (column 6 line 31-39; column 8 line 4-6).

Regarding claim 14, McCune further teaches said bypass duct is at least partially defined by an outer housing and said gear system is an epicyclic gear system (column 4 line 23-25; column 5 line 54-56).

Regarding claim 15, McCune further teaches said gear system has a gear reduction ratio of greater than 2.3, and further comprising a bypass ratio greater than ten (10), a fan pressure ratio of less than 1.45 measured across said fan blades alone, and a low pressure turbine with an inlet, an outlet, and a low pressure turbine pressure ratio greater than 5:1, wherein said low pressure turbine pressure ratio is a ratio of a pressure measured prior to said inlet as related to a pressure at said outlet prior to any exhaust nozzle (column 5 line 9-42).

Regarding claim 16, McCune further teaches a flexible support which supports said gear system relative to a static structure and defines a flexible support lateral stiffness that is less than 8% of said gear mesh lateral stiffness (column 7 line 3-5; Fig.5).

Regarding claim 17, McCune further teaches said gear system has a gear reduction ratio of greater than 2.3, and further comprising a bypass ratio greater than ten (10), a fan pressure ratio of less than 1.45 measured across said fan blades alone, and a low pressure turbine with an inlet, an outlet, and a low pressure turbine pressure ratio greater than 5:1, wherein said low pressure turbine pressure ratio is a ratio of a pressure measured prior to said inlet as related to a pressure at said outlet prior to any exhaust nozzle (column 5 line 9-42).

Regarding claim 18, McCune further teaches said gear mesh defines a gear mesh transverse stiffness and said flexible support defines a flexible support transverse stiffness that is less than 8% of said gear mesh transverse stiffness (column 7 line 67 – column 8 line 2).

Regarding claim 19, McCune further teaches said ring gear defines a ring gear transverse stiffness that is less than 12% of said gear mesh transverse stiffness (column 7 line 64-66).

Regarding claim 20, McCune further teaches said gear system flex mount arrangement further includes a frame supporting said fan shaft and defining a frame lateral stiffness, wherein said flexible support lateral stiffness is less than 11% of said frame lateral stiffness (column 6 line 31-34; Fig.4).

Regarding claim 21, McCune further teaches a two stage high pressure turbine (Fig.1, 54).

Regarding claim 22, McCune further teaches a flexible support which supports said gear system relative to a static structure and defines a flexible support lateral stiffness, wherein said flexible support lateral stiffness is less than 11% of said second gear system support lateral stiffness (column 6 line 31-34; Fig.4).

Regarding claim 23, McCune further teaches said flexible support defines a flexible support transverse stiffness and said gear mesh defines a gear mesh transverse stiffness and said flexible support transverse stiffness is less than 8% of said gear mesh transverse stiffness (column 7 line 67 – column 8 line 2).

Regarding claim 24, McCune further teaches said flexible support transverse stiffness is less than 11% of gear second gear system support transverse stiffness (column 6 line 36-39; Fig.4).

Regarding claim 25, McCune further teaches said ring gear defines a ring gear transverse stiffness that is less than 20% of said gear mesh transverse stiffness (column 3 line 20-22).

Regarding claim 26, McCune further teaches said input defines an input transverse stiffness that is less than 20% of said second gear system support transverse stiffness (column 3 line 45-47).

Regarding claim 27, McCune further teaches said bypass duct is at least partially defined by an outer housing (column 4 line 23-25).

Regarding claim 28, McCune further teaches said input defines an input lateral stiffness that is less than 11% of said second gear system support lateral stiffness and said second gear system support is a K-frame (column 6 line 31-39).

Regarding claim 29, McCune further teaches a two stage high pressure turbine (Fig.1, 54).

Regarding claim 30, McCune further teaches said gear system has a gear reduction ratio of greater than 2.3, and further comprising a bypass ratio greater than ten (10), a fan pressure ratio of less than 1.45 measured across said fan blades alone, and a low pressure turbine with an inlet, an outlet, and a low pressure turbine pressure ratio greater than 5:1, wherein said low pressure turbine pressure ratio is a ratio of a pressure measured prior to said inlet as related to a pressure at said outlet prior to any exhaust nozzle (column 5 line 9-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745